Title: To George Washington from John Peck, 16 August 1786
From: Peck, John
To: Washington, George



Sir,
Piscataway [Md.], 16 August, 1786

In compliance with the enclosed resolve I have the honor to transmit the Diplomas of the Cincinnati of New-Jersey. It would have afforded me inexpressible satisfaction to have presented them in person, but the duty I owe the nearest connextion in life requires that I should dispense with that happiness. I am Sir With the highest respect & esteem Your Most Obedient Very Humb. Servt

Jno. Peck

